Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. 

1a.	Re: Newly added Claim 21, the status identifier (Original) is incorrect.

1b.	Re: Objection to Brief Description of the Drawings.  Applicant asserts a “manner that is typically utilized in patent applications” as the standard by which such an objection should be weighed.  Examiner respectfully disagrees; the standard is set forth in  37 CFR 1.74.  See MPEP § 608.01(f).
“The examiner should see to it that the figures are correctly described in the brief description of the drawing”.

 “[0009] FIGS. 4A and 4B illustrate an octal small format pluggable (OSFP) connector system including an EMI absorber according to another embodiment.

[0011] FIGS. 6A-6C illustrate in more detail an OSFP connector system including an EMI absorber according to another embodiment.”

The EMI absorber (404) appears to be no different that the EMI absorber (604) yet the reader is led to believe otherwise.  Objection sustained.

	1c.	Re: Replacement Figures 3A-5B, they do not embody the quality sought and exhibited in Figures 6A-8B, objection sustained.

	1d.	Re:  Amended Claims 1, 9 and 11.  van Haaster et al. discloses an EMI absorber that can be selectively applied to internal and or external surfaces of newly fabricated or existing electronic components.  The manner in which the EMI absorber is placed, slid or otherwise, is inconsequential to the device being claimed.


Specification
The Brief Description of the Drawings paragraphs [0006]-[0014] are objected to under 37 CFR 1.74.  See MPEP § 608.01(f), which states in part; "there shall be a brief description of the several views of the drawings". 
The submission of each figure being "one embodiment” or “another embodiment" is unacceptable because in addition to failing to provide a mental image of that which is being described, it is also unclear how many embodiments are being disclosed.

Drawings
Figures 3A-5B are objected to under 37 CFR 1.84(a) "The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent.”    Although the drawings submitted 07/12/2021 are not color, they lack the reproducible quality sought by the spirit of 37 CFR 1.84. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.


Claim Rejections - 35 USC § 103
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  van Haaster et al. (US 7,135,643) in view of Chandra (US 10,698,017).

With respect to Claims 1, 4 and 6; van Haaster et al. teaches an electronic connector to be coupled to a printed circuit board [Col. 3, lines 35-36]; a connector cage 50 to be attached to the printed circuit board [Col. 10, lines 39-49], the connector cage including an input port 55 configured to receive and guide a connector into the coupling port of the electronic connector [Col. 2, lines 46-51]; and an electromagnetic interference (EMI) absorber 102 including an aperture  [Col. 7, lines 32-35] having a shape that allows the EMI absorber to fit over a coupling projection [Col. 7, lines 39-42].
	However van Haaster et al. does not expressly show or teach the electronic connector including a coupling port to receive a connector.

    PNG
    media_image1.png
    300
    376
    media_image1.png
    Greyscale
[AltContent: textbox (COUPLING PROJECTION)]	Chandra [Figs. 6A-6D] illustrate the details of the same electronic connector 220  surface mounted to a printed circuit board 240, the electronic connector includes a base [unmarked posts – Fig. 6A] attached to the printed circuit board and a coupling projection extending from the base which further includes a coupling port 620 which receives a connector [Col. 8, lines 21-22].


	




The end product, in both the prior art and claim 1 is an electronic connector including a coupling port with an EMI absorber surrounding at least a portion of the coupling port.  Claiming the EMI absorber slides onto the coupling port is not an attribute which is necessary for understanding the end product, therefore the attempt to claim the EMI absorber by the process by which it is positioned on the coupling projection has no bearing on patentability.     See MPEP § 2113

With respect to Claims 7 and 8; van Haaster et al. teaches the electronic connector and connector cage are applicable to Small Form Factor Pluggable specifications                 [Col. 2, lines 45-62].  
	Although van Haaster et al. does not specify a Octal Small Formfactor Pluggable (OSFP) connector or Quad Small Form Factor Pluggable Double Density (QSFP-DD) connector.
Chandra specifically shows a QSFP DD connector 220 for use with an optical transceiver [Col. 1, lines 38-49].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the Small Form Factor Pluggable specifications relied upon by van Haaster et al. further developed and progressed to encompass the connector disclosed by Chandra thereby meeting increased demands involving information handling and transmission with the highest signal quality possible.

Independent Claims 9, 11 and 21 differ only slightly from claim 8 which depends from independent  Claim 1 discussed above; where the QSFP DD connector 220 shown by  Chandra is part of a network element which is part of a system including networking devices such as servers and switches, comprising: electronic circuitry; and a connector system coupled to the electronic circuitry [Col. 1, lines 38-41].

The attributes of Claim 16 have been discussed in Claim 6.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over                        van Haaster et al. (US 7,135,643) in view of Chandra (US 10,698,017) and Fan et al. (US 10,342,158).	     van Haaster et al. teaches the electronic connector and connector cage 50 and an electromagnetic interference (EMI) absorber 102 applicable to Small Form Factor Pluggable specifications [Col. 2, lines 45-62].  
Chandra is relied upon to illustrate the details of a QSFP DD connector 220 for use with an optical transceiver [Col. 1, lines 38-49].
However neither van Haaster et al. nor Chandra speak to transmission speeds.
Fan et al. discloses a cooling device for network elements including optical modules where the next-generated optical module to be put into operation will be 400G QSFP-DD [Col. 1, lines 26-27].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the Small Form Factor Pluggable specifications relied upon today in terms of Gigabytes will as soon be measured in terms of Terabytes in an effort to keep up with the ever increasing demands of information handling and transmission.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire             THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833